Citation Nr: 1207620	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-22 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for hypertension as new and material evidence had not been received.

In March 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran testified before the undersigned at a December 2011 hearing at the RO (Travel Board hearing).  Transcripts of the hearings have been associated with his claims folder.

The Veteran's claim for service connection for hypertension was originally denied in an unappealed rating decision in October 1983.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2011).

As relevant service personnel records have been added to the record since the October 1983 decision, the Board will adjudicate the claim for service connection for hypertension on a de novo basis without the need for new and material evidence.


FINDING OF FACT

The Veteran has current hypertension that had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Law

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd (per curiam), 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including degenerative joint disease, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Factual Background

Service treatment records indicate that in December 1980 and August 1982, the Veteran reported that he experienced borderline hypertension, but that he was not taking any blood pressure medication.  Blood pressure readings prior to May 1982, were within normal limits.  Elevated blood pressure readings were recorded on several occasions between May 1982 and January 1983 (i.e. 134/96, 130/90, and 142/92) and the Veteran reported a history of hypertension on June and July 1983 reports of medical history for purposes of separation from service.  However, in September 1982, his blood pressure was 130/84 and it was 138/78 in May 1983.  At the time of his retirement examination in June and July 1983, his blood pressure was 138/84. 

At a VA examination in September 1983, the Veteran had blood pressure readings of 130/80, 120/90, and 130/90.  He reported that he had been told he had hypertension in 1978.  He had then checked his blood pressure two or three times a day for a year, but it had always been normal.  The examiner diagnosed "hypertension, historical, not found."

A July 1984 VA treatment record, reveals that several elevated blood pressure readings (i.e. 142/90, 132/90, 130/90, 134/100, 138/96, and 118/92) were recorded over the course of 4 days.


Records of subsequent VA treatment show that the Veteran's diastolic readings were predominantly 90 or above.

In October 2002, the RO granted service connection for diabetes mellitus.

A June 2004 VA examination report includes an opinion that there was no indication that diabetes was the cause of the Veteran's hypertension.  This opinion was based on the fact that there was no indication of renal failure or any other condition which would reflect such a relationship.

In January 2010, Dr. Kim opined that the Veteran's hypertension was most likely due to his diagnosed diabetes mellitus.  Dr. Kim reasoned that the Veteran was diagnosed as having hypertension in 1976 and that his goal blood pressure was decreased from 140/90 to 130/80.

The March 2010 VA examination report includes an opinion that the Veteran's hypertension was not a complication of diabetes.  This opinion was based on the fact that the hypertension was diagnosed prior to the diabetes.  

However, the physician who conducted the March 2010 VA examination noted that the Veteran's hypertension was a condition that was worsened or increased by his diabetes.  He explained that over time, hypertension could be worsened due to the progression of hypertension.

In May 2011, Dr. Kim opined that it was likely ("more likely than not") that the Veteran's hypertension was related to his diabetes.  There was no further explanation or reasoning provided for this opinion.


Analysis

Medical records, including the March 2010 VA examination report, reveal that the Veteran has been diagnosed as having hypertension.  Also, a May 2008 emergency department treatment note from Darnall Army Hospital, a September 2008 VA outpatient treatment note, and a January 2010 examination report from Tae K. Kim, M.D. reveal that elevated blood pressure readings were recorded (168/100, 182/97, and 162/82, respectively).  Thus, current hypertension has been demonstrated.

Elevated blood pressure readings and suspicions of hypertension are documented in the service treatment records; thus, an in-service event is also demonstrated.

The record shows intermittently elevated blood pressure readings beginning in May 1982, while the Veteran was in service.  Indeed, the majority of in-service readings beginning in May 1982, were elevated.

Although the September 1983 VA examiner reported that current hypertension was not found, the majority of blood pressure readings on that examination were elevated, and the readings thereafter were predominantly elevated.

There are a number of medical opinions in this case, but these focused on the question of whether hypertension is related to the service connected diabetes mellitus, but shed no light on the question of whether current hypertension was directly incurred in service.

For purposes of VA's Schedule for Rating Disabilities, hypertension is defined as diastolic readings that are predominantly 90mm or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note(1) (2011).  This definition is not binding in the adjudication of claims outside of the rating schedule, but it does provide guidance.  

Resolving reasonable doubt in the Veteran's favor, the record in this case shows that diastolic blood pressure readings have been predominantly 90mm or more since May 1983, when the Veteran was in service.  Accordingly, a continuity of symptomatology extending to service has been demonstrated.  The criteria for service connection are met, and the appeal is granted.



ORDER

Service connection for hypertension is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


